FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


FREDDIE CRESPIN,                          No. 18-15073
               Petitioner-Appellee,
                                            D.C. No.
                 v.                      2:15-cv-00992-
                                              SPL
CHARLES L. RYAN; Attorney General
for the State of Arizona,
              Respondents-Appellants.      OPINION


      Appeal from the United States District Court
               for the District of Arizona
      Steven Paul Logan, District Judge, Presiding

        Argued and Submitted February 6, 2019
         Submission Vacated March 19, 2019
            Resubmitted August 12, 2022
                  Phoenix, Arizona

                 Filed August 19, 2022

Before: Michael Daly Hawkins, Milan D. Smith, Jr., and
         Andrew D. Hurwitz, Circuit Judges.

               Opinion by Judge Hurwitz
2                       CRESPIN V. RYAN

                          SUMMARY *


                         Habeas Corpus

   The panel affirmed the district court’s grant of a
conditional writ of habeas corpus to Freddie Crespin, who in
1995 was charged in Arizona with first-degree murder
committed when he was sixteen years old.

    Because the Supreme Court had not yet held that the
death penalty could not be imposed on defendants younger
than eighteen when the crime occurred, Crespin faced a
possible capital sentence if convicted. To avoid that
possibility, he entered into a plea agreement under which he
agreed to a sentence of life without the possibility of parole
(LWOP). In Miller v. Alabama, 567 U.S. 460 (2012), the
Supreme Court held that the imposition of LWOP for those
convicted of a crime committed while under the age of
eighteen violated the Eighth Amendment under some
circumstances.       Crespin unsuccessfully sought post-
conviction relief (PCR) in Arizona state court. He then filed
a 28 U.S.C. § 2254 habeas corpus petition. While that
petition was pending, the Supreme Court held in
Montgomery v. Louisiana, 577 U.S. 190 (2016), that the
Miller rule was retroactive. The district court then granted
the conditional writ.

   The panel held that the plea agreement, in which Crespin
waived the right to appeal “the judgment and sentence to a
higher court,” did not waive Crespin’s right to pursue a PCR
challenge of his sentence. Nor did Crespin’s guilty plea
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                       CRESPIN V. RYAN                         3

waive his ability to collaterally attack the constitutionality of
his LWOP sentence, as Crespin was unaware of the Eighth
Amendment right announced in Miller when he entered into
the plea agreement, let alone that he could not be sentenced
to death under the not-yet announced rule in Roper v.
Simmons, 543 U.S. 551 (2005).

     The panel therefore turned to the merits of Crespin’s
Miller claim. The Arizona Court of Appeals found that
because the trial court had the discretion to reject the plea
agreement if it found the stipulated sentence inappropriate,
and the judge was aware of Crespin’s youth and the
circumstances of the crime before accepting the agreement,
Crespin’s Miller rights were not violated. The panel held
that this was an unreasonable application of Miller. The
panel explained that under Miller, a sentencer must have
discretion to impose a lesser sentence than LWOP. Here, the
trial judge made it clear that he did not have this discretion.
Because the judge correctly recognized that his only
sentencing option was LWOP, Crespin’s sentencing violated
the Eighth Amendment. The panel concluded that there was
at least a reasonable possibility that a sentencing proceeding
conducted in accordance with Miller’s requirements would
result in a non-LWOP sentence.


                         COUNSEL

Terry M. Crist III (argued), Kristina Reeves, and Joshua C.
Smith, Assistant Attorneys General; J.D. Nielsen, Habeas
Unit Chief; Joseph T. Maziarz, Chief Counsel; Mark
Brnovich, Attorney General; Office of the Attorney General,
Phoenix, Arizona; for Respondents-Appellants.
4                    CRESPIN V. RYAN

Molly Brizgys (argued), Mitchell Stein Carey Chapman PC,
Phoenix, Arizona; Karen S. Smith, Arizona Justice Project,
Phoenix, Arizona; for Petitioner-Appellee.


                         OPINION

HURWITZ, Circuit Judge:

     In 1995 Freddie Crespin was charged in Arizona with
first-degree murder. The crime was committed when
Crespin was sixteen years old, but because the Supreme
Court had not yet held that the death penalty could not be
imposed on defendants younger than eighteen when the
crime occurred, see Roper v. Simmons, 543 U.S. 551 (2005),
Crespin faced a possible capital sentence if convicted. To
avoid that possibility, he entered into a plea agreement under
which he agreed to a sentence of life without the possibility
of parole (“LWOP”). After the Supreme Court decided in
Miller v. Alabama, 567 U.S. 460 (2012), that the imposition
of LWOP for those convicted of a crime committed while
under the age of eighteen violated the Eighth Amendment
under some circumstances, Crespin unsuccessfully sought
post-conviction relief (“PCR”) in Arizona state court. He
then filed a 28 U.S.C. § 2254 habeas corpus petition, and the
district court granted a conditional writ. We affirm.

                              I.

     Betty Janecke was murdered in Apache Junction,
Arizona in 1995. Crespin was promptly arrested with
several others and charged with numerous crimes, including
first-degree murder. At the time, Arizona law provided three
possible sentences for those convicted of first-degree
murder: death, LWOP, or life with the possibility of release.
                           CRESPIN V. RYAN                                 5

Ariz. Rev. Stat. § 13-703(A) (1998). 1 To avoid the
possibility of a death sentence, Crespin pleaded guilty to
first-degree murder; the plea agreement required an LWOP
sentence. The plea agreement waived Crespin’s “right to
appeal the judgment and sentence to a higher court.”

     The state trial judge twice accepted the plea agreement,
first in March 1998 and again in September 1998. 2 At the
September hearing the judge stated that “the sentence that’s
provided, no matter what testimony is presented on your
behalf, and I know [your lawyer] wants your family
members to talk to me, once I’ve accepted the plea
agreement, you’ll receive a life sentence, which is natural
life sentence with no possibility of parole, commutation of
sentence, et cetera.” The court also emphasized that “there
is no sentence to be given other than what’s called for in the
plea agreement.”

   The court then nonetheless allowed Crespin’s mother to
speak. She stated that Crespin was a “wonderful son,” an

    1
       Because Arizona had abolished parole, see State v. Vera, 334 P.3d
754, 758–59 (Ariz. Ct. App. 2014), the only possibility of release for
those sentenced to the third alternative was executive clemency, see State
v. Wagner, 510 P.3d 1083, 1084 (Ariz. Ct. App. 2022). Arizona law was
subsequently amended to make all defendants convicted of first-degree
murders committed while under the age of eighteen previously sentenced
to life with the possibility of release eligible for parole. Ariz. Rev. Stat.
§ 13-716.
    2
      After the trial court accepted the plea agreement in March 1998,
new counsel filed a motion to vacate that order, arguing it was the result
of undue pressure from previous counsel. Crespin subsequently
withdrew the motion to vacate and the trial court confirmed at the
September hearing that Crespin wanted to go forward with it, had spoken
to his attorney about his rights, and was aware of the agreed-upon
sentence.
6                    CRESPIN V. RYAN

“honor roll student,” “never a violent person,” and that he
would have never committed the murder if he had not been
“under the influence of Barry and under the influence of
drugs.” In response, the court told Ms. Crespin that it had
read letters that had been submitted on Crespin’s behalf,
including one from his school principal, but reiterated that
“there is no option on the nature of the sentence.” After
asking counsel and the probation officer whether the
imposition of LWOP was “justified,” the Court stated:

       Mr. Crespin, what I’ve done is previously
       accepted your plea agreement and made a
       finding, which I’ll make again, that you are
       guilty of the offense of murder in the first
       degree, in violation of A.R.S. 13-1105, 13-
       1101, 13-703, and 13-801, a class 1
       dangerous felony.

       The punishment provided for that offense
       only consists of three alternative sentences.
       And pursuant to the recommendations of the
       presentence report, your plea agreement and
       my independent view of the underlying facts
       of this offense, which is set forth in the
       official version of the presentence report, and
       my independent review of the provisions of
       A.R.S. 13-703, including mitigating and
       aggravating factors, I’m not going to
       specifically list those here today, but I will
       find that the aggravating factor of the nature
       of this murder, that is that it was heinous and
       cruel, that effect in itself is reason for
       imposing the second highest of the three
       penalties allowed and that is provided in your
       plea agreement.
                      CRESPIN V. RYAN                         7

       So as punishment, sir, I am going to order that
       you serve a life term in the Arizona
       Department of Corrections with no
       possibility of parole or release until the
       completion of your natural life.

The court then confirmed that Crespin understood he could
not “file a direct appeal to a higher Court,” but noted that
Crespin had not given up his “right to file a petition for post-
conviction relief.”

     After the Supreme Court decided Miller, Crespin filed a
PCR petition in the Superior Court pursuant to Arizona Rule
of Criminal Procedure 32, arguing that his LWOP sentence
was unconstitutionally imposed. The Superior Court denied
the petition. Crespin then filed a discretionary petition for
review in the Arizona Court of Appeals. See Ariz. R. Crim.
P. 32.16. That court granted review but denied relief in an
unpublished memorandum. State v. Crespin, No. 2 CA-CR
2014-0254-PR, 2014 WL 7345697, at *3 (Ariz. Ct. App.
Dec. 26, 2014). In relevant part, the court held that the
LWOP sentence was constitutional because it was “clear
from the record the court not only understood there were
multiple sentencing options for first-degree murder, but that
it considered those options in the context of Crespin’s
character, age and the nature of the offense before deciding
if it would accept the plea agreement.” Id. Because the
sentencing court “had the discretion to reject the plea
agreement if it deemed the stipulated sentence
inappropriate,” the Court of Appeals perceived no Miller
error. Id. The Arizona Supreme Court denied a petition for
review.

    In 2015, Crespin filed a 28 U.S.C. § 2254 habeas corpus
petition. While that petition was pending, the Supreme
8                    CRESPIN V. RYAN

Court held that the Miller rule was retroactive. Montgomery
v. Louisiana, 577 U.S. 190 (2016). The district court then
granted a conditional writ. See Crespin v. Ryan, No. CV-15-
00992-PHX-SPL (ESW), 2016 WL 10519137, at *9
(D. Ariz. Oct. 21, 2016). This timely appeal followed.

    We have jurisdiction under 28 U.S.C. §§ 1291 and
2253(a). Because Crespin’s habeas corpus petition was filed
after the effective date of the Anti-Terrorism and Effective
Death Penalty Act of 1996 (“AEDPA”), we may grant relief
only if the decision of the Arizona Court of Appeals was:
(1) “contrary to, or involved an unreasonable application of,
clearly established federal law, as determined by the
Supreme Court of the United States;” or (2) “based on an
unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” 28 U.S.C.
§ 2254(d).

                             II.

    Miller held that sentencing schemes requiring LWOP
sentences for juveniles convicted of homicide violate the
Eighth Amendment. See 567 U.S. at 489. The Court did not
outright “foreclose a sentencer’s ability to [impose LWOP
on juveniles] in homicide cases,” but required that the
sentencer be able to “take into account how children are
different, and how those differences counsel against
irrevocably sentencing them to a lifetime in prison.” Id.
at 480. The Court characterized this as an “individualized
consideration” and stated that “appropriate occasions for
sentencing juveniles to this harshest possible penalty will be
uncommon.” Id. at 479–80.

   In making the Miller rule retroactive, Montgomery
emphasized that it was not only procedural, but also
substantive. See 577 U.S. at 209. Reinforcing the language
                     CRESPIN V. RYAN                        9

of Miller, the Court stated that LWOP is inappropriate “for
all but the rarest of juvenile offenders.” Id. Montgomery
stressed that a sentencer must not only “consider a juvenile
offender’s youth and attendant characteristics before
determining that life without parole is a proportionate
sentence,” id. at 209–10, but also the offender’s capacity for
change, and that LWOP should only be imposed on an
offender “whose crimes reflect permanent incorrigibility,”
id. at 209, not on “a child whose crime reflects unfortunate
yet transient immaturity,” id. at 208 (cleaned up).

    However, Jones v. Mississippi, 141 S. Ct. 1307, 1321
(2021), while expressly disclaiming that it was overruling
either Miller or Montgomery, narrowed the potential sweep
of those decisions. The Court explained that under Miller,
“an individual who commits a homicide when he or she is
under 18 may be sentenced to life without parole, but only if
the sentence is not mandatory and the sentencer therefore has
discretion to impose a lesser punishment.” Id. at 1311. The
Court stressed that Miller “mandated only that a sentencer
follow a certain process—considering an offender’s youth
and attendant characteristics—before imposing” LWOP and
did not require a factual finding that a defendant is
permanently incorrigible or an “on-the-record sentencing
explanation with an implicit finding that the defendant is
permanently incorrigible.” Id. (cleaned up). The “key
assumption of both Miller and Montgomery,” the Court
explained, “was that discretionary sentencing allows the
sentencer to consider the defendant’s youth, and thereby
helps ensure that life-without-parole sentences are imposed
only in cases where that sentence is appropriate in light of
the defendant’s age.” Id. at 1318.

    Since Jones, we have twice addressed juvenile LWOP
sentences in published opinions. In United States v. Briones,
10                   CRESPIN V. RYAN

we affirmed an LWOP sentence imposed at a post-Miller
resentencing hearing. 35 F.4th 1150, 1153, 1159 (9th Cir.
2021). We rejected the argument that Miller required a
finding of incorrigibility before LWOP could be imposed,
emphasizing that “a ‘discretionary sentencing system is both
constitutionally necessary and constitutionally sufficient,’
because such discretion ‘suffices to ensure individualized
consideration of a defendant’s youth.’” Id. at 1156 (quoting
Jones, 141 S. Ct. at 1313, 1321). Briones’s hearing, at which
the judge explained he considered the defendant’s youth,
therefore was constitutional because “a sentencer with
discretion to consider youth ‘necessarily will consider’ it,
‘especially if,’—as here—‘defense counsel advance[d] an
argument based on the defendant’s youth.’” Id. (quoting
Jones, 141 S. Ct. at 1319). And in Jessup v. Shinn, we
explained that Miller “requires, for a juvenile offender, an
individualized sentencing hearing during which the
sentencing judge assesses whether the juvenile defendant
warrants a sentence of life with the possibility of parole.”
31 F.4th 1262, 1266 (9th Cir. 2022). We held that Jessup’s
sentencing hearing did not violate Miller because the
sentencing judge considered the petitioner’s “age and other
relevant considerations” before concluding that he did not
warrant any form of release. Id. at 1267.

                            III.

    The state first contends that Crespin’s plea agreement
waived any habeas Miller challenge and that, in any event,
Miller does not apply when a defendant chooses to forego
the opportunity to argue that mitigating evidence requires a
non-LWOP sentence by agreeing to a stipulated sentence.
The Arizona Court of Appeals did not address waiver, so
AEDPA deference does not apply to our analysis of this
                     CRESPIN V. RYAN                       11

issue. See Frantz v. Hazey, 533 F.3d 724 (9th Cir. 2008).
We find no waiver.

    The starting point is, of course, Crespin’s plea
agreement. That agreement only waived the right to appeal
“the judgment and sentence to a higher court.” As the trial
court explained, this meant Crespin could not “file a direct
appeal to a higher Court,” but had not given up his “right to
file a petition for post-conviction relief.” Indeed, in so
providing, the agreement simply echoed Arizona law. A
defendant pleading guilty in a noncapital case in Arizona
does not have the right to appeal a sentence or conviction.
See Ariz. Rev. Stat. § 13-4033(B); Ariz. R. Crim. P. 17.1(e).
Any such challenges must be instead pursued through an
“of-right” PCR proceeding. See Ariz. R. Crim. P. 32.1; State
v. Shrum, 203 P.3d 1175, 1177 (Ariz. 2009). That is what
Crespin did here.

    We have made “clear . . . that a waiver of collateral
attack must be express, and that a plain waiver of appeal does
not suffice.” Lemke v. Ryan, 719 F.3d 1093, 1096 (9th Cir.
2013) (holding that a waiver that did “not mention collateral
attack” did not bar a § 2254 petition). Moreover, a

       waiver of the right to appeal a sentence does
       not apply if (1) the defendant raises a
       challenge that the sentence violates the
       Constitution; (2) the constitutional claim
       directly challenges the sentence itself; and
       (3) the constitutional challenge is not based
       on any underlying constitutional right that
       was expressly and specifically waived by the
       appeal waiver as part of a valid plea
       agreement.
12                       CRESPIN V. RYAN

United States v. Wells, 29 F.4th 580, 587 (9th Cir. 2022).
Thus, the plea agreement did not waive Crespin’s right to
pursue a PCR challenge of his sentence.

    Nor did Crespin’s guilty plea waive his ability to
collaterally attack the constitutionality of his LWOP
sentence. The general bar on collaterally attacking guilty
pleas is “predicated on the idea that a valid guilty plea
removes the issue of factual guilt from the case.” Lemke,
719 F.3d at 1097 (cleaned up). But Crespin does not
challenge his conviction, only his sentence. The cases the
State relies upon, Brady v. United States, 397 U.S. 742, 752–
53 (1970), and Dingle v. Stevenson, 840 F.3d 171, 173 (4th
Cir. 2016), involved challenges to unconstitutional
convictions. 3

    Moreover, a defendant cannot voluntarily and
intelligently waive a constitutional right of which he is
unaware. See Iowa v. Tovar, 541 U.S. 77, 81 (2004)
(“Waiver . . . of constitutional rights in the criminal process
generally, must be a knowing, intelligent act done with
sufficient awareness of the relevant circumstances.”)
(cleaned up); see also Johnson v. Zerbst, 304 U.S. 458, 464
(1938) (stating that waiver is an “intentional relinquishment
or abandonment of a known right or privilege”). Crespin
was of course unaware of the Eighth Amendment right
announced in Miller when he entered into the plea
agreement, let alone that he could not be sentenced to death
under the not-yet announced rule of Roper. See Stevens v.
     3
      United States v. Abarca, 985 F.2d 1012 (9th Cir. 1993), also cited
by the State, is not to the contrary. Abarca waived an appeal of his
federal conviction on the condition he receive a Guidelines sentence and
then argued on habeas that he should have received a lesser one. Id.
at 1013–14. In federal court, unlike Arizona, a defendant may directly
appeal a sentence. See 18 U.S.C. § 3742.
                         CRESPIN V. RYAN                            13

State, 422 P.3d 741, 748 (Okla. Crim. App. 2018) (stating
that the petitioner “could not have been aware that he had the
right to an individualized sentencing hearing because this
right was not recognized until the Supreme Court announced
it in Miller”), overruled on other grounds by White v. State,
499 P.3d 762 (Okla. Crim. App. 2021).

    The Fourth Circuit has declined to find waiver under
identical circumstances. See Malvo v. Mathena, 893 F.3d
265, 277 (4th Cir. 2018), abrogated on other grounds by
Jones, 141 S. Ct. at 1313. Malvo had entered into a plea
agreement with a stipulated LWOP sentence that waived his
right to “appeal any decisions made by” the trial court. Id.
at 270. The Fourth Circuit noted that there was no “express
waiver of Malvo’s right to challenge the constitutionality of
his sentence in a collateral proceeding in light of future
Supreme Court holdings.” Id. at 277. The court also
“decline[d] to hold that Malvo implicitly waived his right to
argue, based on intervening Supreme Court holdings, that his
sentences were ones that the State could not constitutionally
impose on him.” Id. (citing Class v. United States, 138 S.
Ct. 798, 804–05 (2018)). We find no reason to reach a
different conclusion here and therefore turn to the merits of
Crespin’s Miller claim. 4




    4
      We question whether an express waiver of Miller rights would be
enforceable. See Malvo, 893 F.3d at 276 (“[I]t is far from clear that a
broad waiver of a substantive constitutional right . . . would even be
enforceable.”); Stevens, 422 P.3d at 747 (reasoning that, even when a
defendant pleads guilty, “after Miller, a court is without the power to
sentence a juvenile offender to life without the possibility of parole
without the benefit of an individualized sentencing hearing”). But we
need not today decide the issue.
14                   CRESPIN V. RYAN

                            IV.

     “A hearing where ‘youth and its attendant
characteristics’ are considered as sentencing factors is
necessary to separate those juveniles who may be sentenced
to life without parole from those who may not. The hearing
does not replace but rather gives effect to Miller’s
substantive holding.” Montgomery, 577 U.S. at 210 (citation
omitted). As Jones emphasized, a sentencer must “follow a
certain process—considering an offender’s youth and
attendant characteristics—before imposing” an LWOP
sentence. 141 S. Ct. at 1311.

    Crespin’s sentencing did not comply with these critical
requirements. Indeed, the sentencing judge recognized as
much. He repeatedly stated that because he had previously
approved a plea agreement providing for LWOP, nothing
presented at the sentencing hearing could affect Crespin’s
sentence. The judge recognized that accepting the plea
agreement automatically determined the sentence, no matter
what Crespin’s “attendant characteristics” might be.

    The Arizona Court of Appeals nonetheless found that
because the trial court had the discretion to reject the plea
agreement if it found the stipulated sentence inappropriate,
and the judge was aware of Crespin’s youth and the
circumstances of the crime before accepting the agreement,
Crespin’s Miller rights were not violated. This was an
unreasonable application of Miller.

    The sentencing judge of course had the discretion under
Arizona law to either accept or reject the plea agreement.
See Ariz. R. Crim. P. 17.4(d); Espinoza v. Martin, 894 P.2d
688, 690 (Ariz. 1995) (requiring a judge to “consider the
merits of [a plea] agreement in light of the circumstances of
the case” and “exercise his or her discretion with regard to
                     CRESPIN V. RYAN                       15

that agreement”); State v. Superior Ct., 611 P.2d 928, 930
(Ariz. 1980) (explaining that a court must “review the plea
agreement to see if the ends of justice and the protection of
the public are being served by such agreement”). The issue
before us, however, is not whether the trial judge complied
with state law, but rather whether the procedural and
substantive requirements of Miller were satisfied.

     They were not. The trial judge simply considered
whether the stipulated LWOP sentence could be “justified.”
Miller requires more. Under Miller, a sentencer must also
have the discretion to impose a lesser sentence than LWOP.
Jones, 141 S. Ct. at 1311. The trial judge made it clear that
he did not have this discretion, warning Crespin that it did
not matter what testimony was presented on his behalf and
telling Crespin’s mother that no matter what she might say,
there was “no sentence to be given other than what’s called
for the in the plea agreement.” Although the judge had the
discretion to determine whether this was a plea agreement
that he could accept, he did not have the discretion to choose
which sentence he felt was best for Crespin. See Malvo,
893 F.3d at 276 (granting habeas relief despite state court’s
power to accept or reject the plea agreement). Indeed, if the
judge rejected the agreement, he could not have given
Crespin a non-LWOP sentence; the most he could have done
without the consent of the parties was reject the guilty plea
and proceed to trial. See State v. Oatley, 847 P.2d 625, 626–
27 (Ariz. Ct. App. 1993). Because the judge quite correctly
recognized that his only sentencing option was LWOP,
Crespin’s sentencing violated the Eighth Amendment.

                             C.

   To warrant habeas relief, the constitutional error must
have “had a substantial and injurious effect or influence” on
Crespin’s sentence. Brecht v. Abrahamson, 507 U.S. 619,
16                   CRESPIN V. RYAN

637 (1993) (cleaned up). “There must be more than a
‘reasonable possibility’ that the error was harmful.” Davis
v. Ayala, 576 U.S. 257, 268 (2015) (quoting Brecht, 507 U.S.
at 637).

    The State argues that Crespin cannot show the required
prejudice because of the serious nature of his crime, his lack
of remorse, and findings of psychologists that he would
likely murder again if given the opportunity. But, because
of the plea agreement, Crespin had no reason to present
evidence arguing for a lesser sentence, particularly because
rejection of the agreement would have put him in jeopardy
of a death sentence. And, even on the thin record of this
case, there was evidence that might have supported a lesser
sentence. Crespin was only 16 when the crime was
committed.      His mother testified that Crespin had
succumbed to negative peer influences, and his principal
explained that Crespin was an “adolescent rebel” with
“tremendous potential.” The trial judge, however, was not
free to give weight to these facts and others under the plea
agreement. There is thus at least a “reasonable possibility”
that a sentencing proceeding conducted in accordance with
Miller’s requirements would result in a non-LWOP
sentence.

     AFFIRMED.